DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2022 has been entered.
Currently, claims 1, 6-8, 10, 12-15, 18, 22, 23, 25 and 27-29 are pending with claims 2-5, 9, 11, 16, 17, 19-21, 24 and 26 cancelled, claims 27-29 newly added, and claims 1, 14, 15, 18, 22, 23, 25 and 27 amended. 
Applicant’s amendments to each of independent claims 1 and 14 have obviated the rejections of each claim under 35 U.S.C. 112(a) for failing to comply with the written description requirement. Similarly, Applicant’s amendments to each of claims 15 and 27, and cancellation of claim 4 have obviated the rejections under 35 U.S.C. 112(a). Applicant’s amendments to each of claims 1, 14, 15, 18, 22 and 25 have obviated the specific rationale set forth in the rejections of each claim under 35 U.S.C. 112(b). The following is a complete response to the January 25, 2022 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities:  
Regarding claims 1 and 8, each claim recites both “a tissue or vessel”, and then “vessel/tissue”. For the sake of consistency, the Examiner respectfully requests Applicant maintain consistent naming/descriptive terminology throughout the claim to avoid confusion as well as any clarity/scope issues.  Appropriate correction is required.
Regarding claim 15, the claim recites both of vessel/tissue and tissue/vessel. For the sake of consistency, the Examiner respectfully requests Applicant maintain consistent naming/descriptive terminology throughout the claim to avoid confusion as well as any clarity/scope issues.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-15, 18, 22, 23, 25 and 29 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Regarding claim 14, the claim recites “where the mechanism provides the two conductive jaws with a Titanium Nitride (TiN) coating (8) or a Titanium Nitride Silver (TiNAg) coating (8) in combination with a Diamond like Carbon (DLC coating” therein. Upon review of the instant disclosure, the Examiner has failed to find any recitation which supports that the mechanism, when performing the claimed method, functions to actively “provide” the two conductive jaws with the above noted coatings as required in the claim. Stated differently, the recitation of “provides” is interpreted by the Examiner as being an active step which the mechanism is performing, but the Examiner has failed to find any disclosure as to how such a mechanism can actively provide the two coatings when such are structural features of the device. The Examiner is, therefore, of the position that this noted limited fails to comply with the written description requirement of 35 U.S.C. 112(a) for at least the reasoning above. The Examiner notes that amending the claim to read as “where comprise
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-8, 10, 12-15, 18, 22, 23, 25 and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 
Regarding claim 1, the claim presently recites “an upper jaw (4) have … at a first portion (100) which is a front conductive portion, and at a second portion (200), which is a back conductive portion, or a Diamond like Carbon (DLC) coating (7) at all, or a portion of, the second portion (200), which is a back insulated portion” therein. As presently recited, the Examiner is of the position that the scope of the claim is indefinite due to the claim construction bringing into question what structure is required for the upper jaw (4). Specifically, both the multiple options set forth in the claim language above as well as the manner in which the claim is drafted brings into question whether the “or a Diamond like Carbon (DLC) coating (7) at all, or a portion of, the second portion (200), which is a back insulated portion” is directed as an alternative to the back conductive portion of the upper jaw or, is directed to an alternative for the entirety of the TiN or TiNAg coating that forms the front conductive portion and the back conductive portion of the upper jaw.
While the Examiner understand the desire to recite alternative constructions of the upper jaw of the surgical instrument, the instant claim construction is such that one of ordinary skill in the art would not be reasonably apprised of the scope of the claim. The Examiner respectfully requests that Applicant consider amendments to the claim language and construction that clearly delineate the alternative options desired for each specific structural feature set forth in the claim. Claims 6-8, 10, 12, 13, 27 and 28 are rejected due to their dependency on claim 1. Appropriate correction is required.
Regarding claim 6, the claim recites the limitation of “a conventional (laparotomy)” therein. The use of the parentheses to further define what is considered conventional renders the 
Regarding claim 8, due to the above noted issues in claim 1 with respect to the alternative limitations, the Examiner is of the position that the scope of claim 8 is also indefinite. It is unclear if the DLC coating is actually required by the second jaw as set forth in claim 1. Further, it is then unclear if the DLC coating is required to be on one or both of the jaws to provide for “an insulation property to the jaws by preventing sparks” set forth in claim 8. 
Again, regarding claim 8, the claim recites “while the Titanium Nitride (TiN) coating (8) … and wherein the Titanium Nitride Silver (TiNAg) coating …” therein. The use of the TiN and TiNAg coatings are set forth in the alternative in parent claim 1. The Examiner is, however, unable to determine if claim 8 is still maintain these two materials in the alternative, or if the use of the “and” now requires that both materials are used at the same time so as to provide for the multiple features set forth in the claim. Appropriate correction is required.
Regarding claim 10, the Examiner notes that the recitation of the “property” and then the list of features thereafter do not agree in number. The scope of the claim is therefore indefinite because it is unclear if each of the features set forth thereafter are a list of the “property” or if the DLC coating includes each of the listed features. This is further exacerbated by the language used, the use of commas, and the multiple “and” statements used including the list of features of “mechanical pressure, force, shocks”. The Examiner respectfully requests that Applicant amend the claim to clear recite which feature or features are intended to be the property so as to clearly delineate the metes and bounds of the claim. Appropriate correction is required.

It is the Examiner’s position that the scope of claim 12 is indefinite because it is unclear what relationship the “a half side back insulation” has relative to either of the DLC coating options set forth in claim 1 due to claim 12 requiring, in a instance where the DLC coating option is selected in claim 12, that the half side back insulation in including the DLC coating already provided for in claim 1. As such, since the DLC coating “is a back insulated portion” per claim 1 for each of the upper and lower jaws, the structural relationship between the DLC of claim 1 and the DLC of claim 12 needs to be clarified in the claim. Further, the relationship between the half side back insulation, the second portion, and the back insulated portion needs to be clarified. Claim 13 is rejected due to its dependency on claim 12. Appropriate correction is required.
Regarding claim 13, the claim currently recites that the half side back insulation at the back side “causes a respective jaw to cool down at a faster rate due to an insulative portion when the current is stopped at the same time the electric current heats the conductive portion at a faster rate due to a narrow region […] coating”. The scope of the claim is taken by the Examiner to be indefinite because it is unclear how both the cooling down of the jaw when the current is stopped also occurs at the same time the electric current heats the conductive portion. In other at the same time as is claimed. Appropriate correction is required.
Again, regarding claim 13, the claim recites that “the electric current heats the conductive portion at a faster rate due to a narrow region of a conductive portion” with the TiN or TiNAg coating. The limitation of “the conductive portion” fails to have proper antecedent basis in the claims. Neither parents claims 12 or 1 set forth the specific limitation of “the conductive portion”. At most, parent claim 1 recites “a front conductive portion” for each of the upper and lower jaw, and “a back conductive portion” for the upper jaw. This recitation further renders the scope of the claim as indefinite because it is unclear what, if any, of the other recited conductive portions are being described in the noted language of claim 13. Claim 13 is further indefinite for the recitation of “a narrow region of a conductive portion”. This second recitation of “a conductive portion” renders the scope of the claim as indefinite because it is unclear if this recitation is directed towards and of the front/back conductive portions in claim 1, or the at-issue “the conductive portion” presented in claim 13. Appropriate correction is required.
Regarding claim 14, the claim recites the provision of Titanium Nitride and Titanium Nitride Silver in the alternative.  The claim further recites features of each of the Titanium Nitride and Titanium Silver Nitride in the balance of the claim, but does not set forth such in the alternative. As such, the Examiner is unable to determine if these materials are maintained in the alternative, or if the use of the “and” now requires that both materials are used at the same time 
Regarding claim 15, the claim recites “wherein the shape and geometry of the two conductive was provides a space therebetween, when the jaws are in a non-engaged position with the vessel/tissue, to ensure activation only during presence of conducting vessel/tissue grasped between the jaws”. The claim continues with reciting “for targeting and picking of the tissue/vessel, preventing pushing of the tissue/vessel, with the narrow base providing a lesser surface area, allowing expansion of the vessel/tissue laterally, after the jaws are closed together, reducing a diameter/thickness of the vessel/tissue compressed between and in contact with each narrow base, thereby preventing accidental tissue burning, and preventing failure of non-functioning of the mechanism.” The current manner of drafting the claims which include recitations of structural features in combination with other functional features that have limited and confusing relationship to the structural features set forth in the claim render the scope of the claim is indefinite. The Examiner is of the positon that one of ordinary skill in the art would not be able to reasonable determine the relationship between features such as a) preventing pushing of the tissue/vessel, b) allowing expansion of the vessel/tissue laterally, c) after the jaws are closed together, d) reducing a diameter/thickness of the vessel/tissue compressed between and in contact with each narrow base, e) thereby preventing accidental tissue burning, and f) preventing failure of non-functioning of the mechanism. The Examiner respectfully requests that Applicant amend the claim to better specify and relate the various functional and operational features of the claim noted above so as to render the scope of the claim as definite. Appropriate correction is required.
, allowing versatility to enter in deeper spaces, such as in hidden or deep in fascia covered locations” therein. The Examiner is of the position that the manner in which the highlighted language is drafted into the claim renders the scope of the claim as indefinite because it is unclear if the highlighted language is further limiting the configuration of the jaws in addition to the “to allow sealing and/or cutting” limitation, or if the highlighted language is further limiting the “to allow sealing and/or cutting” limitation. The Examiner respectfully requests that Applicant amend the claim to clarify the specific relationship intended for the configuration/capability of the jaws. Appropriate correction is required.
Regarding claim 22, the claim recites “and another jaw” therein. This limitation renders the scope of the claim as indefinite because it is unclear if this is specifically directed to the other jaw of the “two jaws” set forth in parent claim 14 or, alternatively, is directed to a third materially distinct and different jaw. The Examiner respectfully requests that Applicant amend the claim to read “wherein one jaw of the two jaws” and “the other jaw of the two jaws” to correct the issue. Appropriate correction is required. 
Regarding claim 23, the claim currently recites “allowing dispersion of a current at the jaws” therein. As presently recited, it is unclear which prior portion of the claim this highlighted limitation is directed to due to the manner in which the claim is drafted. The scope of the claim is indefinite because one of ordinary skill in the art would not be reasonably apprised as to what part of the jaws or method the “allowing” limitation is drawn or otherwise modifying. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-8, 10, 12, 13, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Allen, IV et al. (US Pat. Pub. 2013/0296922 A1) further in view of Brandt et al. (US Pat. No. 8,887,373 B2) and Davison et al (US Pat. Pub. 2012/0083783 A1).
Regarding claim 1, Allen provides for an advanced bipolar surgical instrument for sealing and/or cutting vessel/tissue comprising a jaw assembly having two conductive jaws (430 and 432) configured to act as electrodes (the sealing plates 448 and 450 being conductive), where the two conductive jaws include a lower jaw (432) having a first portion which is a front conductive portion (at front portion of the plate 448 being a front conductive portion), and a second portion which is a back insulated portion (a back portion of 440 being insulated from 448 via the insert 442), and wherein the second portion has an opening (the opening between the two upright sides of 440 as in figure 9), and has a ceramic insert at an inner peripheral position in the opening (442 as in [0077] being ceramic). Allen further provides for an upper jaw (430) having a first portion, which is a front conductive portion (at a front portion of 450 being a front conductive portion), and a portion of a second portion which being a back insulated portion (a back portion of 440 of the upper jaw being insulated from 450 via the insert 442), and wherein the second portion of the upper jaw (4) is placed in the opening (see figure 10 with 430a/b being within the opening defined between 432a/b) the lower jaw (5), wherein the upper and the lower jaws are configured, when a tissue or vessel is grasped in between the upper and the lower jaws, to achieve sealing and/or precise cutting by jaw heating due to concentration of current at the front conductive portion of each of the upper and the lower jaws, where the vessel/tissue is held between a narrow base center portion of each of the upper and the lower jaws, where inside surfaces of the upper and the lower jaws meet (via the narrow area forming each side of the sealing plates 448/450 function to concentrate current to form a seal).

Brandt provides for a similar bipolar surgical instrument having a jaw assembly, and specifically teaches for the use of a Titanium Nitride coating on a seal plate of the device (See col. 14; 50-59). Therefore, it is the Examiner’s position that it first would have been obvious to one ordinary skill in the art at the time of filing to have utilized a Titanium Nitride coating as in Brandt on the conductive plates of Allen to provide for the claim arrangement of a titanium nitride coating at a first portion which is a front conductive portion for each of the upper and lower jaws. Brandt teaches that such a coating provides an advantage where such “may reduce the tendency of vessel walls and/or other targeted tissue from undesirably adhering to” the seal plate. Brandt fails to cure the deficiency with respect to the Diamond-like Coating. 
Davison provides for a similar device as that of Allen and Brandt and specifically contemplates the use of diamond-like carbon coating on surfaces which move on the surgical device (see [0114). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized a DLC coating on each of the jaw inserts 440 included the portions at 430a/b and 432a/b to provide for a lubricious coating on each insert so as to reduce friction between the moving interfaces of the jaws as shown in figure 10. Via the coating of each of 440 with the DLC coating, an opening in the coating of the lower jaw would then be configured to receive the upper jaw as set forth in the claim.
Regarding claim 6, in view of the combination set forth in the rejection above, the combined advanced bipolar surgical instrument would be configured for use in a laparoscopic 
Regarding claim 7, Allen provides that each of the upper and the lower jaws of the jaw assembly is a moving jaw (see at least figures 2 and 3 with each jaw 430/432 pivoting about 444).  
Regarding claim 8, Allen provides that the Diamond like Carbon (DLC) coating per the combination with Allen, by virtue of semi-conductor properties and high resistance to electrosurgical current, is configured to provide an insulation property to the jaws by preventing sparks that arise due to a common meeting point of electric poles between an outer tube (16) from where a current passes to the lower jaw (4) and from a working rod connection (6) where a current passes to the upper jaw (5) (via the insulating of the two seal plates from one another with each forming a pole for bipolar energy deliver; see [0057] providing for wires extending along each of an outer tube in the form of the shat and a working rod in the form of the knife actuator which the wires pass along; the Examiner is not of the position that the claim presently requires the specific conductive path claimed to be through either of the outer tube or working rod connection).
The combination with Brandt further provides that the Titanium Nitride (TiN) coating prevents sticking and charring of the tissue/vessel due to precise current dispersion, and wherein the Titanium Nitride Silver (TiNAg) coating is configured to provide anti- microbial property to the jaws due to silver and prevent growth of microbes around the tissue or vessel and on the jaws during a surgical procedure (via the inherent features of the coating provided in the rejection of claim 1 above).  

Regarding claim 12, Allen further provides for a half side back insulation including a ceramic molding at a back side of at least one jaw for prevention of unnecessary tissue burn (with 442 as in [0077] having a ceramic material).  
Regarding claim 13, in view of the combination with Allen in the rejection of claims 1/12 above, the half side back insulation with the ceramic molding, at the back side causes a respective jaw to cool down at a faster rate due to an insulative portion when the current is stopped at the same time the electric current heats the conductive portion at a faster rate due to a narrow region of a conductive portion with the Titanium Nitride (TiN) coating (due to the inherent insulative and conductive properties of each piece as noted in the rejections above, and further in view of the requirements of the claimed materials of each portion). 
Regarding claim 27, Allen provides that the two conductive jaws are one or an elliptical shape, a curved shape, and a convex shape (via virtue of the shapes of the jaws 430/432 as in figures 2a/b, 5 and 6).
Regarding claim 28, Allen provides that the jaws are configured to, when the vessel/tissue is held between the narrow base center portion of each jaw, and the jaws are closed together, allow expansion of vessel/tissue laterally (via the provision of tissue to expand towards lateral edges of the jaws, thereby reducing a thickness of the vessel/tissue compressed between 430/432).  
Claims 14, 15, 18, 22, 23, 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US Pat. No. 6,312,430 B1) further in view of Brandt et al. (US Pat. No. 8,887,373 B2) and Lingenfelder et al. (US Pat. Pub. 2002/0072746 A1).
Regarding claim 14, Wilson provides for a method of advanced bipolar sealing and/or cutting of a vessel/tissue, the method comprising the steps of providing a mechanism wherein, by virtue of a shape and geometry of two conductive jaws of a jaw assembly (jaws 24 and 26), there is fast and safe sealing, causing vessel/tissue sealing (via the cauterizing of the tissue as in col. 9; 5-28)), achieving precise cutting of the vessel/tissue by jaw heating due to a concentration of current at a front conductive portion of each jaw (cutting then between the jaws 24/26 to provide for cutting via the focuses of RF energy as in col. 9; 40-62), where-4- 153960.01000/127968374v.1DOCKET NO.: 153960-01000PATENTOffice Action Dated: October 27, 2021the vessel/tissue is held between a narrow base center portion of each jaw  where inside surfaces of the jaws meet (the narrow area defined by each of the jaws 24/26 as in at least figure 15a), where electrical arching is created to cause cutting with a decreased thermal dissipation (see col. 8; 16-33 describing the “RF current to arc”), and where the mechanism provides the two conductive jaws with a conductive surface and an insulative surface that, together with the shape and geometry of the jaw assembly functions to enhance sealing and/or cutting by increasing a current concentration (see figure 15; jaw 24 has a conductive surface at 30 and insulative surfaces at 111/199; jaw 26has a conductive surface at 130 and insulative surfaces at 110/111/112). 
Wilson fails to specifically provide for a Titanium Nitride (TiN) coating or a Titanium Nitride Silver (TiNAg) coating in combination with a Diamond like Carbon (DLC) coating on the jaw assembly, with such functioning to enhance the sealing and/or cutting by increasing a 
  Brandt provides for a similar bipolar surgical instrument having a jaw assembly, and specifically teaches for the use of a Titanium Nitride coating on an electrically conductive portion of the device (See col. 14; 50-59). Therefore, it is the Examiner’s position that it first would have been obvious to one ordinary skill in the art at the time of filing to have utilized a Titanium Nitride coating as in Brandt on the conductive portions 30/130 of Wilson to provide for the claim arrangement of a titanium nitride coating that function to enhance sealing and/or cutting via the increase of current concentration due to anti-sticking and anti-charring properties. Brandt teaches that such a coating provides an advantage where such “may reduce the tendency of vessel walls and/or other targeted tissue from undesirably adhering to” the seal plate with such being directly in line with Wilson’s direction to “minimize charring of tissue” as in at least col. 2; 63-65). Brandt fails to cure the deficiency with respect to the Diamond-like Coating. 
Lingenfelder provides for a similar device as that of Wilson and Brandt and specifically contemplates the use of diamond-like carbon coating as an insulative coating on electrically conductive surfaces of a device with a pair of jaws (see [0054]). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized a DLC material as in the insulators of the device of Wilson to provide for a known insulative material. Wilson provides that the insulating material “may be any material or substance known in the art to provide a relatively high resistance to electrically current flow” 
Regarding claim 15, Wilson further provides that wherein the shape and geometry of the two conductive jaws provides a space therebetween when the jaws are in a non-engaged position with the vessel/tissue (via a space between the jaws such as shown in figure 15A when the jaws are spaced) to ensure activation only during presence of conducting vessel/tissue grasped between the jaws (via the electrical energy being conducted when tissue is between the jaws), wherein the jaws can have substantially elliptical shape (see figure 15a displaying the substantially elliptical shape), and at least one jaw is tapered at an upper tip for targeting and picking of the tissue/vessel (see figure 4 providing for the tapered shape of 24/26), preventing pushing of the tissue/vessel (via the grasping of the tissue between the jaws), with the narrow base providing a lesser surface area (via the surface area at 30/130 being less than the remainder of the jaw), allowing expansion of the vessel/tissue laterally (via grasping being limited in a majority to the area at 30/130 to thereby allow for lateral expansion), after the jaws are closed together (via moving to a closed position of the jaw), reducing a diameter/thickness of the vessel/tissue compressed between and in contact with each narrow base (via the compression of tissue), thereby preventing accidental tissue burning (via the intentional hemostasis and cutting), and preventing failure or non-functioning of the mechanism (via the mechanical arrangement of the device to function).  
Regarding claim 18, Wilson provides that the jaws are configured to allow sealing and/or cutting in specific situations, where the vessel/tissue are small and covered by tissue adhesions, allowing versatility to enter in deeper spaces, such as in hidden or deep in fascia covered where the jaws laterally provide easy grip of the tissue/vessel as required during a surgery (the jaws 24/26 would be so configured via virtue of the size, shape and cutting ability).  
Regarding claim 22, Wilson provides that wherein one jaw has the jaws have a substantially elliptical shape with a sharp or blunt protruding tip on an upper part of the tip (see figure 15a with jaw 26 at having a cross sectional shape that is a substantially elliptical shape, and figure 4 for the tip), and another jaw has substantially round or substantially U shape (for example, the inner portion of 24 or the insulation 111 of jaw 24 each have a substantial U-shape), where the sharp or blunt protruding tip allows sharp simultaneous sealing and/or cutting of thinner tissues or adhesions and prevents preventing a short circuit (via being a portion of the combined arrangement in claim 14 with the structure to provide sealing/cutting).
Regarding claim 23, Wilson discloses that the shape and geometry of the jaws allow hemostatic cutting (via both hemostasis provided as in the rejection of claim 14 above), while preventing tearing of the tissue/vessel, where the tissue/vessel has a sealed portion due to a force of a mechanical compression or a retraction (via the compression of the jaws 24/26 against tissue during treatment), allowing a precise dispersion of a current at the jaws (via the focusing at 30/130).  
Regarding claim 25, Wilson provides that wherein the taper at the upper tip allows smooth segregation and moving, or pushing away, of the vessel/tissue, preventing unnecessary breaking of the vessel/tissue, thus maintaining procedure safety by preventing excess blood loss and atraumatic (via the blunt tip at the end of the tapered shape as shown in figure 4).  
Regarding claim 29, Wilson provides that the jaws are configured to, when the vessel/tissue is held between the narrow base center portion of each jaw, and the jaws are closed together, allow expansion of vessel/tissue laterally (via grasping being limited in a majority to 30/130 to thereby allow for lateral expansion), thereby reducing a thickness of the vessel/tissue compressed between the narrow base of each jaw (via the area of grasping being narrower than, for example, an entire thickness of the device), ensuring compression, and causing penetration of current to achieve sealing (so as to provide for the hemostasis as noted in the rejection of claim 14 above).
Response to Arguments
Applicant’s arguments, see pages 8-12 of the Remarks filed January 25, 2022 with respect to the various rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) set forth in the October 27, 2021 Final Office Action have been fully considered and are persuasive. Applicant’s amendments and cancellations to various ones of the claims have obviated the specific grounds of rejection set forth in the Final Office Action.  Therefore, the rejections have been withdrawn.  However, upon further consideration, the following new grounds of objection and rejection have been set forth in the action above:
Claims 1, 8 and 15 are objected to for various informalities.
Claims 14-15, 18, 22, 23, 25 and 29 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 6-8, 10, 12-15, 18, 22, 23, 25 and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Claims 1, 6-8, 10, 12, 13, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Allen, IV et al. (US Pat. Pub. 2013/0296922 A1) further in view of Brandt et al. (US Pat. No. 8,887,373 B2) and Davison et al (US Pat. Pub. 2012/0083783 A1).
Claims 14, 15, 18, 22, 23, 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US Pat. No. 6,312,430 B1) further in view of Brandt et al. (US Pat. No. 8,887,373 B2) and Lingenfelder et al. (US Pat. Pub. 2002/0072746 A1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794